t c memo united_states tax_court patricia ann blocker petitioner v commissioner of internal revenue respondent docket no 3129-04l filed date donald r williams for petitioner daniel n price for respondent memorandum findings_of_fact and opinion cohen judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or the issue for decision is whether respondent correctly assessed petitioner’s underlying tax_liability which in turn depends on whether the statutory notice for not received by petitioner was sent to petitioner’s last_known_address findings_of_fact petitioner resided in san marcos texas at the time that she filed her petition in this case she was divorced from her former husband in petitioner married her present husband william p blocker blocker in petitioner and blocker did not file tax returns for or until date as a result of their failure_to_file timely income_tax returns and various employment tax-related matters in or about petitioner and blocker attempted to resolve their outstanding tax_liabilities by an offer_in_compromise in those efforts petitioner and blocker were aided by an enrolled_agent kathryn womack womack womack was informed that the offer_in_compromise would not be considered unless and until petitioner and blocker filed delinquent tax returns womack prepared and submitted for petitioner a tax_return on which petitioner’s total_tax was reported as dollar_figure the internal_revenue_service irs did not receive a federal_income_tax return from petitioner prior to receipt of the return prepared by womack in on date the irs sent to petitioner a letter stating that the irs had no record of receiving a return for that letter was sent to an address on bering drive in houston texas on date the irs sent to petitioner a notice_of_deficiency determining a deficiency in tax of dollar_figure for and additions to tax under sec_6651 and sec_6654 that letter was sent to an address on roydon drive in houston texas the notice_of_deficiency was returned to the irs marked moved left no address the deficiency determination was based on third-party reporting of wages earned by petitioner in the notice_of_deficiency set forth total income reported by payers see income sources dollar_figure the amounts included in the notice were reported to the irs on forms w-2 wage and tax statement that reflected an address for petitioner on jeanetta in houston texas when petitioner failed to respond to the date notice_of_deficiency on date the irs assessed the amounts determined in the notice and accrued interest when the irs received petitioner’s form_1040 u s individual_income_tax_return in the irs assessed an additional_amount of dollar_figure the difference between the amount determined in and the amount of tax reported on petitioner’s return filed in on date the irs sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the notice set forth petitioner’s unpaid liability for as dollar_figure which included the two assessments of tax and accrued additions to tax penalties and interest petitioner submitted a request for a collection_due_process_hearing on date a notice_of_determination concerning collection action s under sec_6320 and or sustaining the filing of the notice_of_federal_tax_lien was sent to petitioner that notice_of_determination is the basis of the current action on or about date petitioner submitted to the irs an amended return in the amended_return petitioner claimed a business loss on schedule c profit or loss from business and claimed an exemption for a dependent not previously claimed as a result petitioner contended that her total_tax liability for was dollar_figure petitioner never presented substantiation of the deductions claimed on the amended_return the claimed dependent filed her own return for and claimed an exemption for herself opinion the record in this case is cluttered with irrelevant arguments and factual assertions by both parties that are not supported by evidence in the record it is undisputed however that petitioner did not receive the statutory notice sent in with respect to her federal_income_tax liability for therefore we examine de novo petitioner’s underlying liability for that year as determined in the undelivered statutory notice see sec_6330 114_tc_604 petitioner contends that she filed a timely federal_income_tax return for showing an address on jeanetta in houston texas where she had lived since records of the irs consistently reflect that no return was filed for until the return filed by petitioner in petitioner’s assertion with respect to timely filing is uncorroborated in petitioner married blocker and they failed to file returns for several years thereafter on this record we cannot accept petitioner’s testimony that she filed a timely return for in addition we can give no credence to the deductions that petitioner claimed on her amended_return for filed in because she has presented no evidence to substantiate those deductions whether petitioner’s underlying liability exists therefore depends on whether the amounts assessed in were validly assessed which depends in turn on whether the statutory_notice_of_deficiency sent date was sent to petitioner’s last_known_address irs records reflect the roydon drive address from through the delinquent filing of returns by petitioner and blocker in petitioner has presented no evidence that she gave clear and concise notice of a change_of address to the irs at any time prior to petitioner does not deny that she lived at the roydon drive address in houston at some time her testimony is vague about where she lived at any time and is uncorroborated by any records the only thing clear is that she moved many times she contends that she lived with her former husband for a few months in that she lived on westerland avenue at the time of her divorce and that she lived at the jeanetta address in houston commencing in respondent contends without persuasive evidence in the record that petitioner rented the roydon drive address beginning in and then provided that address to the irs given petitioner’s failure to communicate with the irs it is more likely that the royden drive address was shown on a return filed for in any event prior to the roydon drive address was the address for petitioner reflected in irs records which were not changed again until petitioner also claims that the statutory notice should have been mailed to a bering drive address which was used on a letter sent to petitioner in date there is no explanation in the record as to how that address would have become known to the irs the bering drive address was not the address shown on any return filed by petitioner and there is no evidence as to whether or when she lived at that address the bering drive address thus cannot be considered her last_known_address petitioner contends that the irs should have mailed the notice_of_deficiency or remailed the notice_of_deficiency to the jeanetta address shown on the forms w-2 for sent to the irs by third-party payers of the income respondent argues that forms w-2 and other third-party payer reports do not constitute clear and concise notification of a change_of address for a taxpayer sec_6212 provides that a notice_of_deficiency in respect of an income_tax shall be sufficient if it is mailed to the taxpayer at his last_known_address generally the commissioner has no duty to effectuate delivery of the notice after it is mailed 93_tc_22 we have defined last_known_address as the address to which in light of all the surrounding facts and circumstances the commissioner reasonably believed the taxpayer wished the notice_of_deficiency to be sent 74_tc_430 see also 907_f2d_517 5th cir revg 92_tc_949 snow v commissioner tcmemo_1996_457 generally a taxpayer's last_known_address is the address shown on his or her most recently filed and properly processed return absent clear and concise notice of a different address 91_tc_1019 the notice_of_deficiency is deemed to have been mailed to petitioner at her last_known_address unless she provided respondent with clear and concise notice of a change_of address or prior to the mailing of the notice_of_deficiency respondent knew of a change in petitioner's address and did not exercise due diligence in ascertaining petitioner's correct address see abeles v commissioner supra 74_tc_377 62_tc_367 affd without published opinion 538_f2d_334 9th cir perkins v commissioner tcmemo_2002_174 petitioner has failed to show that she provided clear and concise notification of a change from the roydon drive address as to petitioner’s contention that respondent should have used the address listed on the forms w-2 for we stated in farnham v commissioner tcmemo_1991_642 that a requirement that the commissioner use addresses shown on such documents would not only impose an unreasonable administrative burden on respondent to record every address for every taxpayer but would cause uncertainty by requiring respondent to use an address which the taxpayer did not communicate to him and which the taxpayer did not clearly tell respondent to use id see also stroupe v commissioner tcmemo_1998_380 thiele v commissioner tcmemo_1994_33 another question in this case is whether the irs should have exercised diligence and located an additional address for petitioner after the statutory_notice_of_deficiency was returned undelivered whether the commissioner has exercised reasonable care and diligence is a question of fact 81_tc_42 the relevant facts are those known before the notice_of_deficiency was mailed such as return of letters sent to the taxpayer on earlier dates see 855_f2d_208 5th cir revg tcmemo_1987_363 in 864_f2d_1191 5th cir the court_of_appeals for the fifth circuit stated the relevant statutes simply require that the deficiency_notice be mailed to the taxpayer's last_known_address not that it be received the code does not require remailing the notice and nothing in the statute suggests that respondent would be obligated to take additional steps to effectuate delivery if the notice is returned monge v commissioner supra pincite a notice that is returned undelivered is still valid as long as it was sent to the last_known_address stroupe v commissioner supra thus respondent was not required to investigate further when the notice_of_deficiency was returned undelivered see monge v commissioner supra pincite snow v commissioner supra we have considered the other arguments of the parties and they are irrelevant and or lack merit to reflect the foregoing decision will be entered for respondent
